Title: To Thomas Jefferson from Robert Smith, 17 June 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir, 
            Baltimore June 17, 1803
          
          I think with you that Morris ought to be recalled by the Nautilus. And I will send orders accordingly. The permitting him to return in his own frigate is a great indulgence. I have no expectation that any thing of importance will be effected by the Squadron now out.
          With great respect I am Sir Your Ob. Ser.
          
            Rt Smith
          
        